                                              Case 5:19-cv-08135-EJD Document 21 Filed 03/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        BROWER,
                                   8                                                        Case No. 5:19-cv-08135-EJD
                                                        Plaintiff,
                                   9                                                        ORDER GRANTING MOTION TO BE
                                                  v.                                        RELIEVED AS COUNSEL
                                  10
                                        MUFG UNION BANK, N.A.,                              Re: Dkt. No. 20
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is JRG Attorneys at Law’s (“Counsel”) motion to be relieved as counsel

                                  14   of record for Appellants, Robert Brower, Sr., Coastal Cypress Corporation (“Coastal”), Wilfred

                                  15   “Butch” Lindley, Patricia Brower, and the Patricia Brower Trust. Dkt. No. 20. Counsel moves to

                                  16   be relieved on the grounds that Robert S. Brower, the former president of Coastal, is deceased.

                                  17   Declaration of Stephan A. Barber (“Barber Decl.”) ¶ 3. According to Counsel, Coastal was the

                                  18   client directing Counsel’s actions and paying for Counsel’s services. Id. Moreover, Counsel

                                  19   asserts that there has been a change of ownership and control of Coastal and that the sole

                                  20   shareholder and officer of Coastal has failed to give directions to Counsel or pay for services after

                                  21   being requested to do so on multiple occasions. Id. There has also been a breakdown of

                                  22   communications between Counsel and all clients. Id. No opposition was filed in response to

                                  23   Counsel’s motion.

                                  24     I.     LEGAL STANDARD
                                  25            “In California, an attorney may withdraw as counsel of record if a client’s conduct renders

                                  26   it unreasonably difficult for the attorney to represent the client effectively.” California v. M & P

                                  27   Invs., CIV 00–2441 FCD/JFM, 2007 WL 3119666, at *1 (E.D. Cal. Oct. 23, 2007) (slip copy)

                                  28   Case No.: 5:19-cv-08135-EJD
                                       ORDER GRANTING MOTION TO BE RELIEVED AS COUNSEL
                                                                         1
                                              Case 5:19-cv-08135-EJD Document 21 Filed 03/04/21 Page 2 of 2




                                   1   (citations omitted). “Moreover, California Rule of Professional Conduct 3–700(C)(f) provides

                                   2   that an attorney may request permission to withdraw if the client ‘breaches an agreement or

                                   3   obligation to the member as to expenses or fees.’” M & P, 2007 WL 3119666, at *2 (citation

                                   4   omitted). Lastly, “in California, withdrawal is proper when the client's interest will not be unduly

                                   5   prejudiced or delayed.” M & P, 2007 WL 3119666, at *2 (citation omitted).

                                   6    II.     DISCUSSION
                                   7            It is clear that the professional relationship between the parties has broken down such that

                                   8   it would be difficult for Counsel to represent the Appellants effectively. Because the Court finds

                                   9   that the relationship between Counsel and Appellants is no longer effective to represent Appellants

                                  10   in this case, the Court GRANTS Counsel’s motion to be relieved as counsel.

                                  11            IT IS SO ORDERED.

                                  12   Dated: March 4, 2021
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-08135-EJD
                                       ORDER GRANTING MOTION TO BE RELIEVED AS COUNSEL
                                                                         2
